Citation Nr: 1644462	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-17 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 2005 to April 2010, including combat service in Iraq and Afghanistan.  He received the Combat Infantryman Badge (CIB).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 RO decision that in pertinent part, denied service connection for tinnitus, an upper back disability, a neck disability, a left hip disability, a left knee disability, a right knee disability, and bilateral hearing loss.  The Veteran was notified of this decision by a letter dated in September 2010, and a notice of disagreement was received from the Veteran as to the above issues in March 2011.  
A statement of the case was promulgated in June 2012 as to these issues, with the exception of the issue of service connection for tinnitus, as that claim was granted in a June 2012 rating decision.

A substantive appeal was received from the Veteran in July 2012, and the Veteran stated that he only wanted to appeal the issues of service connection for disabilities of the left hip, upper back, neck, left knee, and right knee.  The Board finds that he has withdrawn his appeal as to the issue of service connection for bilateral hearing loss.  A timely substantive appeal has not been received as to this issue, and the issue is not before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.204, 20.302. 

The Veteran initially requested a hearing before a Veterans Law Judge of the Board, but by letters received in September 2014 and January 2015, he withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims of service connection for disabilities of the left hip, upper back, neck, left knee, and right knee.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A review of the file indicates that there are outstanding VA medical records.  Such medical records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, the Board notes that the most recent VA and private medical records on file are dated in April 2012.  In his July 2012 substantive appeal and correspondence, the Veteran reported that he was receiving ongoing VA treatment for his claimed conditions, and requested that his updated VA medical records be obtained.  He also indicated that he had ongoing private physical therapy at Florida West Coast Physical Therapy.

A VA examination was conducted in August 2010.  The Veteran complained of chronic pain and stiffness in the claimed joints.  The examiner diagnosed lumbar strain, and indicated that there was no pathology to render a diagnosis with regard to the Veteran's claimed upper back condition, neck condition, left hip condition, left knee condition, and right knee condition.  X-ray studies of these areas were within normal limits.

Additional medical evidence has been obtained since the August 2010 VA examination, to include VA and private treatment records.  Moreover, the Veteran has submitted two medical nexus opinions dated in 2013 from Dr. P.M., who is a physician at a VA facility.  Dr. M. diagnosed neck pain (cervical strain), back pain (sacroiliac joint dysfunction), lower back pain/condition, upper back pain/condition, and left hip dysfunction.  This evidence has not yet been considered by the AOJ, and this evidence must be reviewed on remand.

Significantly, as the Veteran served in the Southwest Theater of Operations during the Persian Gulf War, he is a Persian Gulf veteran.  38 U.S.C.A. § 1117 (a)(1)(A) (West 2014).  As such, he may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117 (a)(2)(A),(B); 38 C.F.R. § 3.317 (a)(2)(A),(B) (2015).  Signs or symptoms of such illness include joint pain.  38 C.F.R. § 3.317 (b)(5),(9).  Entitlement to compensation requires that the resulting disability is manifest to a compensable degree and cannot be attributed to any known clinical diagnosis, and that disability has existed for 6 months or more or exhibits intermittent episodes of improvement or worsening over a 6 month period.  38 C.F.R. § 3.317 (a)(i),(ii), (4).

The Board also notes that the Veteran's receipt of the CIB indicates that he engaged in combat with the enemy.  This entitles the Veteran to use lay or other satisfactory evidence of service incurrence. 38 U.S.C.A. § 1154 (b) (West 2014). The Board finds the Veteran's lay statements that he has experienced joint pain in and since service to be competent, credible and consistent with the circumstances of his service.

A remand for another VA examination is warranted to determine whether the Veteran has undiagnosed illness or medically unexplained chronic multisymptom illness with regard to his claimed disabilities that has not been attributed to a known clinical diagnosis, as well as whether any clinically diagnosed disorders are related to service including the Veteran's infantry service.  The VA examiner should consider any additional medical records obtained on remand, and the 2013 opinions by Dr. P.M., and should also provide an opinion as to whether any of the claimed disabilities are secondary to a service-connected disability.  Service connection is currently in effect for lumbar strain, left wrist strain, right wrist strain, and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any additional relevant VA or private medical records of treatment for disabilities of the left hip, upper back, neck, left knee, and right knee, which are dated since April 2012 and which are not already on file, and associate them with the electronic claims file.

In particular, attempt to obtain private medical records from Florida West Coast Physical Therapy dated since April 2012.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current disabilities of the left hip, upper back, neck, left knee, and right knee.  The electronic claims file must be made available to and reviewed by the examiner.  Any necessary testing should be performed.  The examiner is asked to respond to the following questions:

(a) The examiner should first indicate whether there is joint pain in the left hip, upper back/thoracic spine, neck/cervical spine, left knee, or right knee that has not been attributed to a known clinical diagnosis.

A comprehensive rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report his symptoms, and that his reports should be considered credible.

(b) Then, as to any clinically diagnosed disorders of the left hip, upper back/thoracic spine, neck/cervical spine, left knee, or right knee, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to the Veteran's military service.

The examiner should comment on the August 2013 and October 2013 VA medical opinions by Dr. P.M.

(c) As to any clinically diagnosed disorders of the left hip, upper back/thoracic spine, neck/cervical spine, left knee, or right knee, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any established service-connected disability (currently lumbar strain, left wrist strain, right wrist strain, and tinnitus) caused, or alternatively, permanently aggravated any current disabilities of the left hip, upper back, neck, left knee, and right knee.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on these pending claims. 38 C.F.R. § 3.655.

3.  Then, the AOJ should readjudicate the claims on appeal, with consideration of all evidence received since the June 2012 statement of the case.  If the benefits remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




